Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-15-2009

Myron Ward v. John Lamanna
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2023




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Myron Ward v. John Lamanna" (2009). 2009 Decisions. Paper 1188.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1188


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                             NOT PRECEDENTIAL

     UNITED STATES COURT OF APPEALS
          FOR THE THIRD CIRCUIT


              Nos. 07-2023 & 08-2367


                 MYRON WARD,
                        Appellant

                         v.

    JOHN J. LAMANNA; DEBRA FORSYTH;
MARTY SAPKO; STEVEN HOUSLER; NED WATSON;
        UNITED STATES OF AMERICA



     Appeal from the United States District Court
       for the Western District of Pennsylvania
 (D.C. Civil Action Nos. 04-cv-00011/1-04-cv-00011)
    District Judge: Honorable Sean J. McLaughlin
    Trial Judge: Honorable Susan Paradise Baxter



                    No. 07-2024


                  KENNY HILL,
                         Appellant

                         v.

    JOHN J. LAMANNA; DEBRA FORSYTH;
MARTY SAPKO; STEVEN HOUSLER; NED WATSON;
        UNITED STATES OF AMERICA
                      Appeal from the United States District Court
                        for the Western District of Pennsylvania
                          (D.C. Civil Action No. 05-cv-00160)
                     District Judge: Honorable Sean J. McLaughlin



                                     No. 07-2025


                                 LESLIE R. KELLY,
                                            Appellant

                                           v.

                        MARTY SAPKO; DEBRA FORSYTH;
                       STEVEN HOUSLER; UNITED STATES
                        OF AMERICA; JOHN J. LAMANNA;



                      Appeal from the United States District Court
                        for the Western District of Pennsylvania
                          (D.C. Civil Action No. 03-cv-00368)
                     District Judge: Honorable Sean J. McLaughlin


                                Argued March 23, 2009


              Before: RENDELL, AMBRO, and JORDAN, Circuit Judges

                             (Opinion filed: June 15, 2009)

Jeffrey M. Davidson, Esquire (Argued)
Covington & Burling
One Front Street
San Francisco, CA 94111

Elliot Schulder, Esquire
Covington & Burling

                                           2
1201 Pennsylvania Avenue, N.W.
Washington, D.C. 20004-0000

       Counsel for Appellants

Mary Beth Buchanan
   United States Attorney
Donovan J. Cocas (Argued)
   Assistant U.S. Attorney
Robert L. Eberhardt, Esquire
Rebecca R. Haywood, Esquire
Michael C. Colville, Esquire
Office of the United States Attorney
700 Grant Street, Suite 4000
Pittsburgh, PA 15219-0000

       Counsel for Appellees


                                       OPINION


AMBRO, Circuit Judge

       Appellants Myron Ward, Kenny Hill, and Leslie Kelly are former prisoners at the

Federal Correctional Institute-McKean (FCI-McKean), located in Pennsylvania. They

filed an Eighth Amendment claim against several members of the prison’s staff 1 for

exposure to an unreasonable risk of serious harm from working in the prison’s factory.

The District Court dismissed this Bivens2 action on summary judgment, and the inmates



   1
   Defendants include: John Lamanna, Warden; Deborah Forsyth, Superintendent of
Industries for the factory; Marty Sapko, factory manager; Stephen Housler, factory safety
manager; and Ned Watson, a prison corrections officer.
   2
   Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388
(1971).

                                            3
appealed.3 We affirm the District Court.

       Since we write primarily for the parties who are familiar with the facts and

procedural posture of this case, we provide only those facts that are pertinent to resolving

the arguments on appeal.4

       While incarcerated at FCI-McKean in the early 2000s, Appellants worked at the

prison factory. At that time, the factory manufactured furniture components. Micore

Board and Lockweld Glue were used in the manufacturing process,5 and the factory had

an extensive dust collection and ventilation system.

       Micore Board is a synthetic substitute for particle board. Inmates cut the board

using the factory’s machinery. This process produced a white dust. The manufacturer’s

warning states: “Dust hazard. . . . Do not cut with power equipment unless a dust collector

is used on the equipment or local exhaust is used and a[n approved] respirator is

worn. . . . Wear eye and skin protection.” Micore Board’s Material Safety Data Sheet



   3
    This case began as separate pro se actions in the District Court. The Court appointed
counsel and consolidated the cases. Two inmates who also filed cases did not join this
appeal. The District Court had jurisdiction under 28 U.S.C. § 1331. We have appellate
jurisdiction under 28 U.S.C. § 1291.
   4
    Appellants’ counsel took this appeal pro bono, and we appreciate the quality of their
efforts.
   5
    These two products are the basis for the Eighth Amendment claim, but Appellants’
brief and counsel’s presentation during oral argument focused on the unreasonable risk of
serious harm created by Micore Board dust. We limit our discussion to this product as
well. To the extent arguments related to exposure to an unreasonable risk from Lockweld
Glue, an industrial adhesive, were raised, there are no disputed issues of material fact, and
the District Court’s grant of summary judgment was appropriate.

                                              4
similarly indicates: “If cutting or trimming with power equipment[,] dust collectors and

local ventilation must be used.” “When panels are cut or trimmed, especially with power

tools, the resulting dust may cause transitory mechanical irritation to skin, eyes, or

respiratory tract,” and with “sustained high level exposure” risks include lung disease or

cancer. It also states that respiratory protection is “[n]ot typically necessary under normal

conditions of use,” but recommends that workers wear a “dust respirator in poorly

ventilated areas . . . and/or when dusty conditions exist.”

       In 2001 and 2003 the Occupational Safety and Health Administration (OSHA)

received three anonymous complaints regarding the factory’s working conditions,

primarily related to air quality. The results of the investigations are part of the summary

judgment record. In 2001, OSHA declined to investigate, but recommended that the

prison voluntarily conduct air quality testing within an approximately one-month time

period. Within the OSHA time frame, the prison hired a private company and conducted

the testing. The 2001 air quality test results all registered within OSHA’s regulations.

       In April 2003, OSHA conducted an on-site investigation.6 The OSHA compliance

officer visited the prison factory at least five times between April and August of that year,

videotaped his observations, and conducted air quality testing. In an affidavit, the

compliance officer stated that, throughout his investigation, he did not see significant dust



   6
    OSHA notified the prison of the anonymous complaint on April 15, 2003. According
to the OSHA compliance officer’s affidavit, prior notification is common practice when
an investigation involves a prison. The OSHA compliance officer’s first site visit to the
factory occurred on April 16, only one day after the notification.

                                              5
generation or accumulation, or “any signs that a cloud of dust had existed and been

subsequently removed prior to my arrival.” There were “small layers of dust [ ] found on

various surfaces,” but “it appeared that most generated dust was exhausted by the

ventilation system and removed through duct work to an outside repository.” He noted

that several inmate workers “expressed concern about the dust in the factory.” To

conduct the air quality testing, OSHA obtained air samples throughout the factory and

personal samples from several inmates involved in working with Micore Board.

       OHSA closed the case in August 2003. No citations were noted regarding air

quality because the test results indicated that “worker exposures to silica dust and other

byproducts of Micore [B]oard did not exceed 10% of allowable levels.” However, OSHA

made approximately seven recommendations that were “primarily designed to reduce

worker contact with any unavoidable dust which may have been generated.” 7 It also

issued a formal “Notice of Unsafe or Unhealthful Working Conditions,” but none of the

“Serious” violations related to the factory’s air quality. One “other than Serious”

violation pertained to the lack of training, including for use of Micore Board and

   7
     These recommendations related primarily to air quality: (1) eliminate use of shop vacs
for blowing dust off clothes and surfaces; (2) use the available coveralls and provide
tight-fitting goggles and caps to keep dust out of worker’s eyes and hair; (3) have
respirators available and train personnel in their use; (4) eliminate the practice of workers
throwing scrap material into an open dumpster that generates dust (instead, use a tight-
fitting lid and an open rubber flap); (5) use long-held sander rather than abrasive pad on
boards; (6) train personnel on information contained in the Material Safety Data Sheets;
and (7) make sure personnel maintain personal hygiene, cleaning hands and skin
thoroughly before eating, smoking, and drinking. According to the prison officials and a
letter to OSHA, they implemented all the suggested corrections (though some took more
time than others). There is no evidence to suggest otherwise.

                                              6
Lockweld Glue. The prison officials corrected all the cited violations (e.g., fire hazards,

chemical storage, electrical, labeling).

                                              I.

       We review a grant of summary judgment de novo, using the same standards as the

District Court did here. Jakimas v. Hoffmann-LaRoche, Inc., 485 F.3d 770, 777 (3d Cir.

2007). We view the facts in a light most favorable to the nonmoving party, and apply the

same standard that guides district courts. Id.; Erie Telecomms. Inc. v. City of Erie, 853

F.2d 1084, 1093 (3d Cir. 1988). Under that standard, a party is entitled to summary

judgment only “if the pleadings, the discovery and disclosure materials on file, and any

affidavits[,] show that there is no genuine issue as to any material fact and that the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c).

       “A prison official’s ‘deliberate indifference’ to a substantial risk of serious harm to

an inmate violates the Eighth Amendment.” Farmer v. Brennan, 511 U.S. 825, 828

(1994) (citing Helling v. McKinney, 509 U.S. 25 (1993)). This claim has an objective and

a subjective element. To satisfy the objective part of the analysis, the inmates must show

that the environmental hazard posed an unreasonable or substantial risk of serious harm to

their health. Helling, 509 U.S. at 35. And to meet the subjective part, they must show the

prison officials exposed them to that risk with deliberate indifference. Id.

                                             II.

       Even when viewing the facts in the light most favorable to the plaintiffs, they




                                              7
cannot meet the subjective element of deliberate indifference.8 The prison staff only

acted with deliberate indifference if they knew of and disregarded an excessive risk to the

inmates’ health or safety. Farmer, 511 U.S. at 837. Put differently, the staff must “both

be aware of facts from which the inference could be drawn that a substantial risk of

serious harm exists, and [they] must also draw the inference.” Id. This standard requires

“a state of mind more blameworthy than negligence.” Id. at 835 (citing Whitley v. Albers,

475 U.S. 312, 319 (1986)) (requiring “more than ordinary lack of due care for the

prisoner’s interests or safety”). To violate the Cruel and Unusual Punishments Clause of

the Eighth Amendment, “a prison official must have a ‘sufficiently culpable state of

mind,’” which is similar to criminal law “recklessness.” Id. at 834, 836–37 (quoting

Wilson v. Seiter, 501 U.S. 294, 297 (1991)).

          There is no evidence to support a reasonable inference that the prison staff was

aware of an unreasonable risk.9 First, deposition testimony of the staff members indicates

that they were not aware of an unreasonable risk. Second, there was no formalized

environmental or health hazard training for staff as well as inmates, which underscores

staff’s lack of awareness.10 The factory’s safety officer, Stephen Housler, never received


   8
       Thus, we need not reach the objective element of the test here.
   9
    Appellants suggest we make several inferences in their favor. These inferences need
not be discussed because they do not determine the outcome here.
   10
     The record also indicates that the staff did not take special precautions to protect
themselves from potential health risks created by Micore Board or Lockweld Glue when
they were on the factory floor. Like the inmates, none of the staff wore special clothing
or changed clothes when leaving work, even though coveralls were available to inmates

                                                8
any specific Micore Board or Lockweld Glue training, and, for the most part, the prison

officials were unfamiliar with the information on the Material Safety Data Sheet.11 Third,

the two inspections involving OSHA during the inmates’ tenure at the factory do not

reflect deliberate indifference by the prison officials. The results of the 2001 and 2003

tests showed the prison officials that the factory’s air quality, which encompassed the

amount of Micore dust containing silica and other harmful chemicals in the air, was

within acceptable OSHA regulatory levels. In 2003, there were no “Serious” OSHA

violations pertaining to air quality and the factory had a large-scale dust collection

system. When viewed most generously, these facts only document behavior that indicates

possible negligence or carelessness.

        Any showing of deliberate indifference also is foreclosed by the remedial

measures staff took in responding to the 2003 OSHA recommendations and violations.

See id. at 844 (“prison officials who actually knew of a substantial risk to inmate health or

safety may be found free from liability if they responded reasonably to the risk, even if

the harm ultimately was not averted”). The prison corrected all the recommendations and

violations within OSHA’s required time frame, which undermines the requirement of

“disregard.” Id. at 837; see also Smith v. Cummings, 445 F.3d 1254, 1258–59 (10th Cir.

2006) (affirming summary judgment on deliberate indifference where prison officials


and staff. They never wore respirators or tight-fitting goggles, and only occasionally
wore dust masks that were provided to all inmates and staff, but were optional.
   11
     The few staff that were aware of this information only became knowledgeable after
the OSHA inspections.

                                              9
promptly took steps to protect an inmate as soon as they learned about a risk to his

safety).

                                             III.

         The inmates also raise a spoliation argument. Spoliation is a negative inference

drawn from a party’s destruction of relevant evidence, reflecting a “consciousness of

guilt.” We review the District Court’s denial of an evidentiary inference based on

spoliation of evidence for abuse of discretion. See In re Hechinger Inv. Co. of Del., Inc.,

489 F.3d 568, 574 (3d Cir. 2007) (citing Complaint of Consolidation Coal Co., 123 F.3d

126, 131 (3d Cir. 1997)).

         In late 2005, during the District Court proceedings, the factory was converted from

manufacturing furniture components to manufacturing small plastic items. The

conversion process took approximately six months. The District Court held a thorough

evidentiary hearing on this issue prior to issuing its summary judgment opinion. The

record indicates that the decision to convert the factory was economic and made solely by

senior Bureau of Prison officials without knowledge of the litigation pertaining to the

factory. For this reason and others, the Court rejected the inmates’ request for a

spoliation inference. It did not abuse its discretion in reaching this conclusion, although

we need not delve into a detailed discussion because it does not affect our analysis

concerning the inmates’ failure to meet the subjective prong of their Eighth Amendment

claim.




                                              10
                                     *   *   *    *   *

        We thus affirm the District Court’s grant of summary judgment.12




   12
     Appellees’ brief also raises the defense of qualified immunity. We are affirming the
District Court on substantive grounds and need not address this issue.

                                             11